Title: From George Washington to William Pearce, 1 October 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Reading [Pa.] Octr 1st 1794
        
        I am thus far (55 miles from Philadelphia) on my way to Carlisle agreably to what I wrote you on sunday last.
        As I am not much accustomed to the management of Buck Wheat—and think I have heard you declare the Same—the purpose of my writing to you now, is to inform you that this Crop on the whole road I have travelled, is cut down (although I should have thought it much too green) and remains in the field in very small cocks, not larger than a Wheat sheaf drawn to a point, at top, where I presume it is to continue until the seed gets perfectly ripe, & the straw cured. The Potatoes too were every where digging. I remain your friend and well wisher
        
          Go: Washington
        
      